DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 03/11/2020 in which claims 1-15 were amended to correct minor informalities. Claims 1-15 remain pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a charging cable”, and the claim also recites “in particular for electrically charging an electric vehicle” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner notes that deleting “in particular” would overcome this concern. 
Furthermore in claim 1 lines 10-13, are not clear. For example, it is not possible to ascertain the scope of those lines as the sentence appears to be a type of “run-on” sentence or perhaps grammatically incorrect. For the purposes of the rejection below, the Examiner interprets lines 10-13 limitations as reading such that control signals simply can be transmitted wirelessly between the adapter and the adapter interface. 
Claims 2-15 depend from claim 1 and are rejected for the same reasons. 
Additionally, claims 1, 2, 4, and 11-13 all recite the phrase “and/or”. This is not clear. For instance, does the claim require that the structure/method require just one or both limitations? Since the conjunctions “and” and “or” are mutually exclusive it cannot be possible to have both limitations and just one limitation at the same time. It appears Applicant means “or” in these cases and the interpretation below follows as such. 

Likewise claims 7 and 13 repeat the same issues as described above in claim 1 and 5 and therefore correction is required. Also claim 7 recites “a charging cable according to claim 1” and “an adapter” while being dependent upon claim one and therefore there appears to be antecedent basis issues since the terms to not refer back to the terms from claim 1 in the –the—format. 
Claim 9 claims a broad range of 10-15 then includes a further narrower limitation of 13.56 and therefore is rejected under 112b for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumner et al. [US 2017/0062993].
With respect to claim 1, Sumner discloses a charging cable, in particular for electrically charging an electric vehicle [Fig. 1A], comprising a charging line [12] which can be detachably electrically connected at one end using a connection apparatus to an energy storage device to be charged [note the claims recites “can be” and since the line 12 has a vehicle plug it can be connected to an electric vehicle with a battery] and is electrically connected at the other end to an adapter interface [see Fig. 1B, adapter interface 14], which can be detachably connected in a form fit to an adapter [note the claim recites “can be” and fig. 2 shows an adapter 20 can be connected to the plug], wherein the adapter can be detachably electrically connected to an energy supply device in order to transmit, via the charging cable, electrical energy from the energy supply device to the energy storage device to be charged [claim 1 does not necessitate the presence of the adapter, only the ability of the claimed charging cable to be connected to an adapter and therefore fails to provide a further positive limitation with patentable weight with regard to the functionality of the adapter, so long as the charging cable possess the ability to be connected to the adapter, see also fig. 2], wherein the adapter interface comprises a communication device which enables a wireless communication with the adapter comprising a corresponding communication device when the adapter is connected to the adapter interface [fig. 9], so that control signals between the energy supply device at one end and at the other end an electronics system of the charging cable and/or of an energy storage device connected to the charging cable can be transmitted wirelessly between the adapter and the adapter interface [items 62 and 64 enable the wireless transmission of information between the adapter and interface using techniques such as rfid, Bluetooth, and near-field methods].

With respect to claim 2, Sumner further discloses the charging cable comprises a control device in order to control and/or monitor the transmitted electrical energy [see controller 22 via item 54].

With respect to claim 4, Sumner discloses an adapter for a charging cable, in particular a charging cable according to claim 1 [20 fig. 2], which can be detachably connected in a form fit at one end to the adapter interface of the charging cable and can be detachably electrically connected at the other end to an energy supply device in order to transmit, via the adapter, electrical energy from the energy supply device to the charging cable [note the claim states the adapter “can be” detachable at both ends, so since fig. 3 shows the adapter has female connections at one end and male connections at the other end the adapter is at least able to be detachable], wherein the adapter comprises a communication device which enables a wireless communication with the adapter interface comprising a corresponding communication device when the adapter is connected to the adapter interface so that control signals between the energy supply device at one end and at the other end an electronics system of the charging cable and/or of an energy storage device connected to the charging cable can be transmitted wirelessly between the adapter and the adapter interface [see fig. 9, items 62 and 64 enable the wireless transmission of information between the adapter and interface using techniques such as rfid, Bluetooth, and near-field methods].

With respect to claim 7, Sumner further discloses a charging device for electrically charging an energy storage device at an energy supply device, in particular for electrically charging an electric vehicle, comprising a charging cable according to claim 1 and an adapter [Fig 1A, item 10].

With respect to claim 8, Sumner further discloses the communication devices in the adapter and in the adapter interface are embodied as an RFID system in order to transmit the control signals between the adapter and the adapter interface [par. 0044].

With respect to claim 10, Sumner further discloses the adapter comprises an encoding that can be identified by the adapter interface when the adapter is plugged into the adapter interface, in order to control the transmitted electrical energy based on the encoding [par. 0043-0046].

With respect to claim 11, Sumner further discloses a connecting and detaching of the adapter to and from the energy supply device, respectively, and/or a connecting and detaching of the adapter to par. 0039-0046].

With respect to claim 12, Sumner further discloses the adapter comprises a sensing element to which a force is applied, and/or which is moved, when the adapter is connected to the energy supply device, and in that sensor unit is arranged in the adapter or adapter interface in order to detect an application of force to and/or a movement and/or a position of the sensing element [par. 0039-0047; at least one example is a magnetic force].

With respect to claim 13, Sumner further discloses a method for electrically charging an energy storage device, in particular an energy storage device of an electric vehicle, at an energy supply device using a charging device, in particular a charging device according to claim 7, comprising a charging line which is detachably electrically connected at one end using a connection apparatus to the energy storage device to be charged and is detachably electrically connected at the other end to the energy supply device via an adapter which is detachably connected in a form fit to an adapter interface [abstract, figs 1-2, see also detailed explanations above of claims 7 and 1], wherein control signals that are transmitted, via the charging cable, between the energy supply device and an electronics system of the charging cable and/or of the energy storage device to be charged are transmitted wirelessly between the adapter and the adapter interface [Fig. 9, items 62 and 64 enable the wireless transmission of information between the adapter and interface using techniques such as rfid, Bluetooth, and near-field methods].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. [US 2017/0062993] as applied above.
With respect to claims 3 and 5, Sumner discloses using the standard detachable 3-prong cable but fails to further disclose at least five electrical contacts and a control contact. However, it is well-known in the art to use charging cables/plugs that have at least five contacts (for example the industry standard Combo/CCS plugs or CHAdeMO plugs) with a control line (the previously mention type 2 connectors include a pilot connection) and therefore official notice is taken that it would have been obvious to a person having ordinary skill in the art to modify Sumner to use the newer standardized plugs that have at least five electrical contacts with a control line, such as a combo charging cord/plug, for the benefit of using an industry standardized plug type that enables recharging from a plurality of different energy supply sources and storages in a fast/efficient manner. 

Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. [US 2017/0062993] as applied above, and further in view of Takata et al. [US 2015/0023438].
With respect to claims 6 and 14, Sumner further discloses an electronics unit of the adapter can be supplied with energy using energy from at least one control signal conductor contact of the adapter (see rejection above regarding incorporation of the other standard plug types, i.e. type 2 which include control lines), but fails to explicitly disclose the control signal being modified in any way. However, fig. 1, line 34 and items c2 and r3 of device 13; i.e. the capacitor and resistor temporarily store until the designed amounts, see also par. 0056].
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Sumner as applied above to include the charging control device for the control pilot line as disclosed by Takata for the benefit of providing a charging control signal for the charging plug thereby allowing for more precise charging and enabling of communication thereby additionally adding safety features such as control of the charging power. 

With respect to claim 15, Sumner and Takata as applied above in claim 14 further discloses a communication via the control signals transmitted via the at least one control signal conductor contact of the adapter and a supply of energy to the electronics unit of the adapter using energy from the at least one control signal conductor contact of the adapter are carried out at the same time [note that there is no switch to turn off or stop the CPLT lines and therefore the signal and energy would be provided over the line at the same time].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. [US 2017/0062993] as applied above.
With respect to claim 9, Sumner further discloses the control signals can be transmitted between the adapter and adapter interface by means of electromagnetic induction [par. 0044, RFID or NF or BT], but fails to explicitly state within a frequency range of 10 MHz to 15 MHz, preferably at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859